Citation Nr: 0335410	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for rhinosinusitis, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On December 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the appellant to provide a list of the names and 
addresses of all doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated him for his 
rhinosinusitis since January 1999 to the present.  
Provide the appellant with release forms and ask that 
a copy be signed and returned for each health care 
provider identified. When the appellant responds, 
obtain records from each health care provider the 
appellant identifies (except where VA has already 
made reasonable efforts to obtain the records from a 
particular provider).  If these records can't be 
obtained and we don't have affirmative evidence that 
they don't exist, inform the appellant of the records 
that we were unable to obtain, including what efforts 
were made to obtain them.  Also inform the appellant 
that we will proceed to decide the appeal without 
these records unless he is able to submit them.  
Allow an appropriate period of time within which to 
respond.

2.	Ask the appellant to provide information as to the 
dates of any treatment for his rhinosinusitis at any 
VA medical facility, including the Mayaguez and San 
Juan VA Medical Center.  All identified treatment 
records from any reported VA medical facility not 
already contained within the claims file should be 
obtained and associated with the file.  If the search 
for the above records has negative results, the 
claims file must be properly documented with 
information obtained from the VA facility 
specifically indicating that these records could not 
be obtained.

3.	Only after the development described above has been 
completed, make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examination: The veteran should be 
scheduled to undergo a VA examination, by an 
otorhinolaryngologist, to determine the nature and 
extent of his rhinosinusitis.  The claims folder must 
be made available to and be thoroughly reviewed by 
the examiner in connection with the examination.  The 
examiner should indicate in the examination report 
that the claims file was reviewed.  All necessary 
tests and studies should be conducted prior to 
issuing an examination report.  In order to ensure 
that the findings are pertinent to the applicable 
rating criteria, the examiner should also be provided 
with a copy of the applicable rating criteria for 
evaluating diseases of the nose and throat found at 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522-
6524.  The examiner's report should include a 
discussion as to the frequency, duration, and 
symptoms of "incapacitating episodes" and/or "non-
incapacitating episodes" of sinusitis; the duration 
of antibiotic treatment, if any; the presence/absence 
of headaches, pain, and/or purulent discharge or 
crusting during the sinusitis episodes; and the 
presence/absence of osteomyelitis, polyps, 
hypertrophy of turbinates, rhinoscleroma, or 
granulomatous infection.  To the extent that is 
possible, the examiners should distinguish all 
symptoms and functional impairment attributable to 
the veteran's service connected rhinosinusitis from 
any non-service connected disorders or symptoms that 
may be present.  Additionally, the examiner should 
describe any occupational impairment that the service 
connected rhinosinusitis may impose on the veteran.  
The examiner must include the complete rationale for 
all opinions and conclusions expressed in a written 
report.

4.	After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





